PER CURIAM.
Pursuant to order of the court entered October 2, 1964, appellant has filed a “Petition for Rehearing” in which it is asserted that the notice of appeal herein was inadvertently directed to an order denying “Appellant’s Motions for Judgment Notwithstanding the Verdict or for a New Trial” entered March 18, 1964, rather than to the “Final Judgment” entered January 29, 1964; that appellant intended to sue out an appeal from said final judgment; that appellee apparently understood this to be the case; that both parties have filed briefs in which the matter has not been raised; and that no party would be prejudiced if the appeal should be recognized and heard by the court.
The orders to which the notice of appeal herein is directed are not appealable. It is apparent, therefore, that this court does not have jurisdiction to entertain the appeal and the same must be and it is hereby dismissed. See Oxford v. Polk Federal Savings & Loan Ass’n, 147 So.2d 603 (Fla.App.); Huntley Bros., Inc. v. Huntley, 143 So.2d 330 (Fla.App.); Central National Ins. Co. of Omaha v. Piotrowski, 143 So.2d 103 (Fla.App.); Kaemmerlen v. Shannon, 119 So.2d 315 (Fla.App.); Means v. Douglas, 110 So.2d 88 (Fla.); Finley v. Finley, 103 So.2d 191 (Fla.); Haley v. Milam, 100 So.2d 643 (Fla.).
STURGIS, Chief Judge, and CARROLL, DONALD K., and RAWLS, JJ., concur.